PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the judgments and sentences rendered on December 12, 2005, in Bay County Circuit Court case numbers 03-0818CFMA, 03-0819CFMA, 03-0820CFMA, 05-2886CFMA, 05-3423CFMA and 05-3424CFMA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
PETITION GRANTED.
ALLEN, PADOVANO, and LEWIS, JJ., concur.